Citation Nr: 1230187	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-19 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to January 1976 and from September 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In September 2010, the Board remanded this case for additional development, and the case has been returned to the Board for further appellate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for hepatitis C.  

The Veteran's DD Form 214 reflects that he was a medical corpsman in service.  He contends that he contracted hepatitis C as a result of frequent exposure to blood-borne pathogens through contact with blood and needle sticks while assigned to the emergency room and cardiac intensive care unit.  He also asserts that he may have contracted hepatitis C through a blood transfusion that he received in a civilian hospital in Germany following a December 1976 in-service automobile accident.  Service treatment records note that the Veteran was said to have been unconscious and apparently had been drinking at the time of the accident.  

He was transferred from the German hospital to Wurzburg Army Hospital the day after his accident.  At the time, hematocrit was 39.  He was subsequently transferred to the 97th United States Army General Hospital in Frankfurt where he remained until March 1977.  The final diagnoses included comminuted fracture of the right femur and multiple fractured teeth.  A May 1977 record notes that SGOT was high at 61.  An examination in October 1977 prior to his discharge from service revealed the abdomen and viscera were normal.

The Board's September 2010 remand instructed the RO to forward the claims folder to a VA gastroenterologist.  The physician was asked to review the claims folder and comment as to whether the nature of the Veteran's injuries at the time of the December 1976 accident were such that it is likely he received a transfusion.  The specialist was asked to opine as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current hepatitis C is related to the reported risk factors of having served as a medic, been in an automobile accident, used cocaine intranasally, and had multiple sexual partners.  

The resulting October 2010 VA medical opinion notes review of the claims file and contains a discussion of the pertinent evidence of record.  The Veteran's reported risk factors, as contained in an August 2007 hospitalization summary, were consistent with those reported at the June 2007 VA examination with the following exceptions: he endorsed having used medication associated with liver toxicity; he denied intranasal cocaine use (reporting instead that he mixed some powder with some beer once and drank it); he reported having engaged in high risk sexual practices both before and during service; and he reported having been in jail. 

The physician opined that the source of the Veteran's hepatitis C could not be determined without resort to mere speculation.  Her opinion was based on review of medical literature and the medical record, as well as her own clinical experience.  She noted that the Veteran had multiple potential exposures to the hepatitis C virus before, during, and after service.  She found that it would be speculative to opine that one of these exposures was more significant than the others.  She noted that there are many years unaccounted for between service and the 2004 hepatitis C diagnosis.  She could not say that the in-service risks for hepatitis C transmission are more compelling than the post-service risks.  She noted that there is no objective evidence of a blood transfusion at the time of the 1976 motor vehicle accident.  She noted that there was no apparent abdominal trauma and vital signs and labs were noted to be normal.  She also noted that the records of the initial hospitalization in the private German hospital were not available for confirmation. 

The Board also notes that the claims file does not contain the in-patient records of the Veteran's hospitalization at the Wurzburg Army Hospital or the 97th United States Army General Hospital in Frankfurt following his December 1976 accident.  Available service treatment records reflect that the Veteran was hospitalized at these facilities for a period of several months.  This evidence may be particularly relevant in the case at hand given the unsuccessful attempts to identify and obtain the records from the Veteran's brief hospitalization at the private German hospital immediately following his accident.  The service hospitalization records may corroborate or refute the Veteran's contention that he received a blood transfusion following the accident.  On remand, attempts should be made to obtain all such records, to include directly contacting the Wurzburg Army Hospital and the 97th United States Army General Hospital in Frankfurt.

In addition, relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Request all available treatment records for the Veteran from his hospitalizations at the Wurzburg Army Hospital and the 97th United States Army General Hospital in Frankfurt during the time of his active duty service.  In particular, records from December 1976 through March 1977 should be requested through official sources, to include a request to the facility if possible.  If records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for hepatitis C at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



